Case 1:17-cv-01136-PLM-PJG ECF No. 57-1 filed 12/13/18 PageID.256 Page 1 of 1



                            INDEX OF EXHIBITS

Exhibit A: Defendants’ Second Supplemental Privilege Log

Exhibit B:   Kuriakose v. Veterans Affairs Ann Arbor Healthcare Sys., 2016 WL
             4662431 (E.D. Mich. 2016).

Exhibit C:   In re Continental Capital Inv. Servs, Inc., 2011 WL 4624678 (N.D.
             Ohio 2011).

Exhibit D: E.E.O.C. v. Peoplemark, Inc., No. 1:08-CV-907, 2010 WL 748250
           (W.D. Mich. Feb. 26, 2010).

Exhibit E:   Judge Timothy Hicks Deposition Transcript Excerpts
